     Case 4:18-cv-03036 Document 17 Filed on 02/26/21 in TXSD Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

SEBASTIAN WILLIE MEJIA,                        §
                                               §
              Plaintiff,                       §
                                               §
v.                                             §           CIVIL ACTION NO. H-18-3036
                                               §
CAROL E. MONROE, ET AL.,                       §
                                               §
              Defendants.                      §


                           MEMORANDUM OPINION AND ORDER

       Plaintiff, a state inmate proceeding pro se and in forma pauperis, filed this section

1983 lawsuit against Ferguson Unit officer Rocky N. Moore. The Court dismissed the

lawsuit without prejudice for plaintiff’s failure to file a more definite statement of the facts

supporting his claims. Plaintiff filed a motion for relief under Rule 59(e) (Docket Entry No.

11), stating that he did not receive the order to file a more definite statement. The Court sent

plaintiff a second copy of the order, and plaintiff timely responded. The motion for relief

under Rule 59(e) (Docket Entry No. 11) is GRANTED.

       Having screened plaintiff’s complaint against defendant Moore and his more definite

statement, the Court DISMISSES this lawsuit for the reasons explained below.

                              Claims and Factual Background

       Plaintiff complains that defendant Moore arranged for him to be transferred to the

Michael Unit, which plaintiff contends is a psychiatric ward, even though he had not been
      Case 4:18-cv-03036 Document 17 Filed on 02/26/21 in TXSD Page 2 of 6




diagnosed with a mental illness.1 He asserts that the transfer was in retaliation for a section

1983 lawsuit plaintiff filed against Moore in January 2018. To clarify plaintiff’s claims, the

Court ordered plaintiff to state “all facts supporting your allegation that the only reason you

were transferred to the mental health unit was because Moore was retaliating against you.”

In response, plaintiff stated, “Because I am not mentally ill. Warden Moore had staff ask if

I would consent to being transferred to a mental health unit, the equivalent of a psychiatric

ward. There is no reason I would require the treatment offered here on this mental health

unit.” (Docket Entry No. 14, p. 3.) The Court further ordered plaintiff to state “all facts

supporting your allegation that Moore was acting in retaliation against you and not for any

other reason.” Plaintiff responded, “Because I have no mental illness. I have never been

evaluated by a doctor concerning my mental health.” Id., p. 4.2

        Plaintiff requests a declaratory judgment finding that Moore retaliated against him and

awarding him compensatory and punitive damages.




        1
          The Texas Department of Criminal Justice operates designated psychiatric facilities. See,
e.g., information regarding the Skyview Unit at https://www.tdcj.texas.gov/unit_directory/sv.html
(accessed on February 21, 2021). The Michael Unit, however, is not a designated psychiatric
facility. See https://www.tdcj.texas.gov/unit_directory/mi.html (accessed on February 21, 2021).
        2
        Despite this allegation, plaintiff states in his complaint that he refused to sign a consent form
allowing Michael Unit officers access to his psychiatric files. (Docket Entry No. 1, p. 4.) In a
grievance attached to the complaint, plaintiff acknowledged he “suffer[s] from depression as a result
of being an innocent man in prison for consecutive life sentences.” He denied having “psychiatric
episodes.” Id., p. 14.

                                                   2
     Case 4:18-cv-03036 Document 17 Filed on 02/26/21 in TXSD Page 3 of 6




                                       Legal Standards

       When a prisoner seeks to proceed in forma pauperis against a government official or

employee, the court shall evaluate the complaint and dismiss it without service of process if

the court finds the complaint frivolous, malicious, fails to state a claim upon which relief can

be granted, or seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A; 28 U.S.C. § 1915(e)(2)(B). A claim is frivolous if it has no arguable basis

in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989). A claim has no arguable basis in

law if it is based on an indisputably meritless legal theory, “such as if the complaint alleges

the violation of a legal interest which clearly does not exist.” Davis v. Scott, 157 F.3d 1003,

1005 (5th Cir. 1998). A claim has no arguable basis in fact if “after providing the plaintiff

the opportunity to present additional facts when necessary, the facts alleged are clearly

baseless.” Talib v. Gilley, 138 F.3d 211, 213 (5th Cir. 1998).

       In determining whether a complaint fails to state a claim, courts “us[e] the same

standard applicable to dismissals under Federal Rule of Civil Procedure 12(b)(6).” Rogers

v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013) (citation omitted). Under this standard, “a

complaint fails to state a claim upon which relief may be granted when it does not contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Id. (internal quotation marks and citation omitted).

       To demonstrate the requisite plausibility, a complaint must be “based on factual

content that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Whitaker v. Collier, 862 F.3d 490, 497 (5th Cir. 2017) (internal

                                               3
     Case 4:18-cv-03036 Document 17 Filed on 02/26/21 in TXSD Page 4 of 6




quotation marks and citations omitted). The court accepts all well-pleaded facts as true,

viewing them in the light most favorable to the plaintiff. Jones v. Greninger, 188 F.3d 322,

324 (5th Cir. 1999). However, “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). Nor will the court “strain to find inferences favorable to plaintiff” or “accept

conclusory allegations, unwarranted deductions, or legal conclusions.” Southland Sec. Corp.

INSpire Ins. Solutions, Inc., 365 F.3d 353, 351 (5th Cir. 2004) (internal quotation marks and

citations omitted). A plaintiff must establish “more than a sheer possibility that a defendant

has acted unlawfully.” Ashcroft, 556 U.S. at 678.

       Generally, courts should give a plaintiff at least one opportunity to cure pleading

deficiencies before dismissing a case under Rule 12(b)(6). See Great Plains Trust Co. v.

Morgan Stanely Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002). The court may deny

leave to amend, however, if the defects are incurable or the plaintiff has already alleged his

best case. Id. Here, plaintiff was afforded an opportunity to plead facts supporting his claim

for retaliation against Moore through the Court’s order for a more definite statement. The

Court finds that plaintiff has pleaded his best case.

                                            Analysis

       To prevail on a retaliation claim, an inmate must establish (1) a specific constitutional

right, (2) the defendant’s intent to retaliate against the prisoner for exercising that right, (3)

a retaliatory or adverse act, and (4) causation. McDonald v. Steward, 132 F.3d 225, 231 (5th

Cir. 1998). Causation requires a showing that, but for the retaliatory motive, the complained

                                                4
     Case 4:18-cv-03036 Document 17 Filed on 02/26/21 in TXSD Page 5 of 6




of incident would not have occurred. Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir.

1997). “The inmate must produce direct evidence of motivation, or the more probable

scenario, allege a chronology of events from which retaliation may be plausibly inferred.”

Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 2006) (internal quotation marks omitted).

Prisoners’ claims of retaliation are regarded with skepticism and are carefully scrutinized by

the courts. Id.

       A prisoner’s personal belief or opinion that he is a victim of retaliation will not

support a retaliation claim. Jones, 188 F.3d at 325 (explaining “the inmate must allege more

than his personal belief that he is the victim of retaliation.”). Plaintiff here pleads no factual

allegations showing that, but for a retaliatory motive by Moore, he would not have been

transferred to the Michael Unit. Although plaintiff argues that the transfer was done in

retaliation, he offers nothing beyond his own personal belief to substantiate this assertion,

which is not sufficient to state a claim upon which relief may be granted. Johnson, 110 F.3d

at 310. The Fifth Circuit has held that a conclusory assertion that a prison unit transfer was

motivated by retaliation is insufficient to state a viable claim for retaliation. Ahmad v. Ortiz,

1994 WL 733500 (5th Cir. Dec. 27, 1994).

       Moreover, a state prisoner has no constitutional right to be incarcerated in a certain

facility, even if conditions in one prison may be much more disagreeable than in another.

See Ohm v. Wakinekona, 461 U.S. 238, 245 (1983). Plaintiff fails to show that his transfer

to the Michael Unit implicated a constitutionally protected liberty interest, and no viable

claim for relief under section 1983 has been pleaded.

                                                5
     Case 4:18-cv-03036 Document 17 Filed on 02/26/21 in TXSD Page 6 of 6



                                       Conclusion

       Plaintiff’s motion for relief under Rule 59(e) (Docket Entry No. 11) is GRANTED.

This lawsuit is DISMISSED WITH PREJUDICE as frivolous and for failure to state a viable

claim pursuant to 28 U.S.C. § 1915 (e) (2) (B). Any and all pending motions are DENIED

AS MOOT.

       This dismissal constitutes a strike for purposes of 28 U.S.C. § 1915(g).

       The Clerk is to provide a copy of this order to plaintiff, to the TDCJ–Office of the

General Counsel, Capitol Station, P.O. Box 13084, Austin, Texas 78711, and to the United

States District Court for the Southern District of Texas, Houston Division, Attention: Three

Strikes List Manager, at the following email: Three_Strikes@txs.uscourts.gov.

       Signed at Houston, Texas, on February 26, 2021.




                                                       Gray H. Miller
                                             Senior United States District Judge




                                             6
